DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Goldman Roy (US 2016/0263838 A1, as provided by the applicant’s IDS) is regarded as being the prior art closest to the subject-matter of claim 1, and discloses [0013] a method of making an object having a matte surface finish by stereo-lithography, comprising the steps of: (a)  stereo-lithographically producing an intermediate object by polymerization of a dual cure resin with a first light having a first peak wavelength, (c)    partially curing said thin film by exposing said thin film to a second light at a second peak wavelength.
The subject-matter of claim 1 therefore differs from this known method in that the object having excess unpolymerized resin retained on the surface thereof, and (b)    separating a portion of said excess unpolymerized resin from said object while leaving a thin film of unpolymerized resin on the surface thereof, (d) further curing said Intermediate object by heating, microwave irradiating, or both heating and microwave irradiating, to produce an object having a matte surface finish; and is therefore new. The problem to be solved by the instant application/invention may be regarded as to control the matter feature of the surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0054039 A1 teaches 3D printing including having matte surface, but fails to cure the deficiency of the above prior art. US 2018/0186082 A1 produces different wavelengths with the aid of specific optics (see [0225]), and US 2017/0120650 A1 related as three-printing which uses different curing devices (see [0070]); US 2015/0190964 A1 teaches 3D shaped article with matte finish ([0017]).
See US 2010/0081218 A1 or US 2018/0243976 A1; US 2018/0126630 A1, which teaches partial cure then full cure however, fails to cure the deficiency of the above prior arts. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743